United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 13, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-41715
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE ALFREDO BARAJAS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 5:04-CR-1817
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Alfredo Barajas appeals his 18-month sentence for

transporting undocumented aliens for private financial gain by

means of a motor vehicle, in violation of 8 U.S.C. § 1324 and

18 U.S.C. § 2.    He argues that his sentence was unreasonable

because this court’s jurisprudence following United States v.

Booker, 543 U.S. 220 (2005), has effectively rendered the

Sentencing Guidelines mandatory.    As Barajas concedes, this

argument is foreclosed.

     Barajas also asserts that his sentence is unreasonable

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41715
                                 -2-

because the district court placed undue weight on the

circumstances of his offense and not his family circumstances.

The district court sentenced Barajas within a properly calculated

advisory guideline range.   Such a sentence is given “great

deference,” and we infer that the sentencing court considered all

the factors for a fair sentence under 18 U.S.C. § 3553.    See

United States v. Mares, 402 F.3d 511, 519 (5th Cir.).      Barajas

has failed to show that his sentence was unreasonable.

     Finally, Barajas argues that, although he is entitled to the

retroactive application of the Sixth Amendment holding in Booker,

the remedial portion of Booker’s holding, which made the

Sentencing Guidelines advisory, may not be applied in his case

without violating the Due Process and Ex Post Facto Clauses of

the Constitution.   As Barajas concedes, his argument is

foreclosed by circuit precedent.   See United States v. Austin,

432 F.3d 598, 599-600 (5th Cir. 2005); United States v.

Scroggins, 411 F.3d 572, 576-76 (5th Cir. 2005).

     AFFIRMED.